Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claims 1-10 calling for a method of magnetic resonance elastography, the method comprising: providing, by the system, a gradient blip normal to the non-adjacent slices to define a sample plane; acquiring, by the system, in-plane k-space data after the gradient blip is provided, as further defined at claim 1.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claims 11-15 calling for a system comprising: providing a gradient blip to define a sample plane; acquiring in-plane k-space data after the gradient blip is provided, as further defined at claim 11.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claims 16-20 calling for a computer-readable storage device comprising computer instructions which, responsive to being executed by a processor, facilitate performance of operations, comprising: providing an encoded gradient blip to define a sample plane; acquiring an in-plane k-space shot comprising the plurality of non-adjacent slices, as further defined at claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



June 3, 2021